Supreme Court of Florida
                            ______________

                            No. SC21-1543
                            ______________

    IN RE: REDEFINITION OF APPELLATE DISTRICTS AND
         CERTIFICATION OF NEED FOR ADDITIONAL
                  APPELLATE JUDGES.

                        December 22, 2021
                     SUPPLEMENTAL OPINION

PER CURIAM.

                            I. Background

     In In re Redefinition of Appellate Districts and Certification of

Need for Additional Appellate Judges, 46 Fla. L. Weekly S355 (Fla.

Nov. 24, 2021), this Court determined that a sixth appellate district

should be created in Florida and that accompanying changes

should be made to the existing boundaries of the First, Second, and

Fifth districts. 1 The Court also determined that six new appellate


     1. Article V, section 9 of the Florida Constitution provides in
pertinent part:

          Determination of number of judges.—The
     supreme court shall establish by rule uniform criteria for
     the determination of the need for additional judges except
     supreme court justices, the necessity for decreasing the
judgeships were needed for the continued effective operation of the

newly aligned district courts of appeal—specifically one in the

realigned Second District and five in the realigned Fifth District.

     The Court made the determinations consistent with the final

report and recommendations of a Court-appointed assessment

committee charged with evaluating the necessity for increasing,

decreasing, or redefining the appellate districts. 2 Among other

things, the District Court of Appeal Workload and Jurisdiction

Assessment Committee recommended that no existing district court

judge’s position be decertified while that judge is in office and that




     number of judges and for increasing, decreasing or
     redefining appellate districts and judicial circuits. If the
     supreme court finds that a need exists for increasing or
     decreasing the number of judges or increasing,
     decreasing or redefining appellate districts and judicial
     circuits, it shall, prior to the next regular session of the
     legislature, certify to the legislature its findings and
     recommendations concerning such need.

      2. District Court of Appeal Workload and Jurisdiction
Assessment Committee Final Report and Recommendations
https://www.flcourts.org/DCA-Committee-Report. See also In re
District Court of Appeal Workload and Jurisdiction Assessment
Committee, Fla. Admin. Order No. AOSC21-13 (May 6, 2021).


                                 -2-
no existing district court judge have to change residence in order to

remain in office as a result of the realignment of districts.

         II. Amended Certification of Additional Judges

     In furtherance of our constitutional obligation to determine the

State’s need for additional district court judges in fiscal year

2022/2023 and to certify our “findings and recommendations

concerning such need” to the Florida Legislature, 3 this opinion

amends the previously issued certification. Based on recent

changes in residency of judges, the Court hereby certifies the need

for seven rather than six additional district court judgeships,

bringing to 71 the total number of judges on the state’s district

courts of appeal. Under this revision, the seven judgeships are

allocated as follows: three in the realigned Second District and four

in the realigned Fifth District. This assessment continues to be

based on the assumption that each existing judge who resides

within a county that was proposed for assignment to a new district

court would be considered a judge of the new district court.




     3. Art. V, § 9, Fla. Const.


                                   -3-
     We further certify that the creation of seven district court

judges, as set forth in the appendix to this opinion, is necessary,

and we recommend that the Legislature enact the applicable laws

and appropriate funds so that the adjustments can be

implemented.

     The Court makes no revisions to the previously certified

alignment of the jurisdictional boundaries of the six appellate

districts.

     It is so ordered.

CANADY, C.J., and LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.
GROSSHANS, J., concurs in result only.
POLSTON, J., dissents with an opinion.

POLSTON, J., dissenting.

     As I explained in my dissent to the majority’s November 24,

2021 opinion, no additional district court of appeal judges are

needed. None. Not six. Not seven. This revised certification makes

my point. It is based on where current judges live, not any objective

basis of a need for more judges to do the work.

Original Proceeding – Amended Certification of Need for Additional
Appellate Judges




                                 -4-
       APPENDIX
Amended District Court Need

                District
                  Court
                Certified
   District      Judges
      1             0
      2             3
      3             0
      4             0
      5             4
      6             0
    Total           7




              -5-